Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 1 of 13 PageID #: 43721




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


    TRAXCELL TECHNOLOGIES, LLC,

          Plaintiff,                       Civil Action No.: 2:17-cv-000042-RWS-RSP

          v.                               (Consolidated Lead Case)

    NOKIA SOLUTIONS AND NETWORKS US Civil Action No.: 2:17-cv-00044-RWS-RSP
    LLC and NOKIA SOLUTIONS AND
    NETWORKS OY,                    FILED UNDER SEAL

          Defendants.




       DEFENDANTS NOKIA OF AMERICA CORP. AND NOKIA SOLUTIONS AND
       NETWORKS OY’S MOTION TO STRIKE THE SUPPLEMENTAL DAMAGES
                     REPORT OF EXPERT JOSHUA LYNN



      FILED UNDER SEAL – CONTAINS HIGHLY CONFIDENTIAL INFORMATION
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 2 of 13 PageID #: 43722




   I.      INTRODUCTION

           Nokia of America Corp. and Nokia Solutions and Networks Oy (“Nokia”) respectfully

   submit this Motion to strike the Supplemental Damages Report of Joshua Lynn (“Supplemental

   Report”). Traxcell timely served an original damages report estimating the royalties that Nokia

   would owe Traxcell for a license to the asserted patents. Traxcell then served, on April 20, 2019,

   a supplemental report

                                                                           The entire explanation for

   this supplement in Mr. Lynn’s supplemental report is that he was “

                                                                               ”. Ex. 1, Suppl. Rpt.

   at 1 n.1.2

           Traxcell made the strategic decision




           There is also no new discovery that justifies Traxcell’s changed position. This Court

   denied Traxcell’s motion to compel additional financial information, so there is no new

   information that Mr. Lynn could not have relied upon for his opening report. There is nothing in

   the course of the motion to compel briefing or otherwise in expert discovery that could justify



   1

   2
      During the parties’ meet and confer efforts, on June 30 and May 1, 2019, Traxcell identified
   other discovery and a Court order that it contends warrant the supplement. Nokia discusses each
   of those arguments in this Motion supra.


                                                   1
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 3 of 13 PageID #: 43723




   Traxcell’s strategic shift. Indeed, this Court has already considered and rejected Traxcell’s request

   for its experts to “go back to include” pre-suit damages. Dkt. 323 at 2 (“Because Plaintiff’s expert

   does not include pre-suit damages within his report, Plaintiff is not able to go back to include such

   damages.”) (order denying Traxcell’s motion to compel).

   II.     BACKGROUND

           A.     Nokia and Traxcell’s Expert Reports

           The deadline for Expert Witness Disclosures fell on February 11, 2019. Dkt. 275 at 2.

   Traxcell timely served the opening expert report of Mr. Lynn on that date. That expert report

   stated, “




           On March 4, 2019, Nokia timely served the rebuttal report of Ms. Lynsey Honegger.

   That expert report only responded to the theories asserted in Mr. Lynn’s report, and particularly

   to




                                                    2
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 4 of 13 PageID #: 43724




          Nokia’s technical reports also responded to the technical basis for Mr. Lynn’s opinions

   and therefore particularly analyzed




          At Mr. Lynn’s deposition, Traxcell produced to Nokia’s counsel new exhibits to his

   expert report. Nokia did not move to strike those exhibits because Nokia cross-examined Mr.




                                                  3
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 5 of 13 PageID #: 43725




   Lynn on those new exhibits and was able to add the topics discussed therein to Nokia’s Daubert

   motion against Mr. Lynn, which Nokia had to file that same day.

             B.     Traxcell’s Motion to Compel Additional Financial Documents

             On the last day of fact discovery, Traxcell filed a motion to compel the production of

   additional financial documents. Dkt. 277. The Court denied this motion, on April 11, for a

   number of reasons, including that Traxcell’s request for additional pre-suit financials were not

   relevant given the scope of its expert reports:

                    Because Plaintiff’s expert does not include pre-suit damages within his report,
                    Plaintiff is not able to go back to include such damages. Accordingly, Plaintiff’s
                    request for underlying documents related to the financial data before 2017 is not
                    relevant. Dkt. 323 at 2.


             C.     Traxcell’s Supplemental Report

             On April 20, 2019, Traxcell served Nokia with Mr. Lynn’s supplemental damages report.

   Ex. 5 (service email). Traxcell’s counsel represented in its service email that



                       Id. Confusingly, that service email also cited




                                                          . Id.



             Traxcell’s pretrial disclosures were due on April 11, 2019. Dkt. 294 (docket control

   order). Nokia did not receive Traxcell’s supplemental expert report until nine days later.

   Traxcell has not moved to amend the docket control order to accommodate its supplemental

   report.




                                                      4
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 6 of 13 PageID #: 43726




   III.   LEGAL STANDARD

          A party must disclose the opinions of its experts “at the times and in the sequence that the

   court orders.” Fed. R. Civ. P. 26(a)(2)(D). Rule 26 requires that the expert reports submitted

   contain “a complete statement of all opinions the witness will express and the basis and reasons

   for them.” Fed. R. Civ. P. 26(a)(2)(B)(i). Rule 16(b) grants the district court broad discretion in

   establishing deadlines in order to control its docket. Barrett v. Atlantic Richfield Co., 95 F.3d

   375, 380 (5th Cir. 1996). And Rule 16(f)(1)(C) together with Rule 37(b)(2)(A)(ii)-(vii)

   empowers the court to, among other options, prohibit the disobedient party from introducing

   designated matters in evidence because disclosures were filed outside the deadlines created in the

   scheduling order.

          A party who fails to timely disclose its opinions bears the burden of proving that such

   failure is harmless. See Heidtman v. County of El Paso, 171 F.3d 1038, 1040 (5th Cir. 1999).

   Courts in the 5th Circuit consider four factors to determine whether a Rule 26 violation is

   harmless:

          “(1) [the party’s] explanation for its failure to disclose the evidence,

          (2) the importance of the evidence,

          (3) the potential prejudice to [the opposing party] in allowing the evidence, and

          (4) the availability of a continuance.”

   CQ, Inc. v. TXU Min. Co., L.P., 565 F.3d 268, 280 (5th Cir. 2009). However, because this rule is

   “not intended to provide an extension of the deadline by which a party must deliver the lion’s

   share of its expert information,” a supplemental report containing “new rather than

   supplementary” opinions is not appropriate under Rule 26(e). In re Complaint of C.F. Bean

   L.L.C., 841 F.3d 365, 371 (5th Cir. 2016).




                                                     5
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 7 of 13 PageID #: 43727




          The Fifth Circuit has stated that a district court did not abuse its discretion in striking

   supplemental expert opinions when allowing the “plaintiff to add more material now and [to]

   create essentially a new report would prejudice the defendants, who would then have to get an

   expert to address these last-minute conclusions, and thus disrupt the trial date.” Reliance Ins. Co.

   v. La. Land & Exploration Co., 110 F.3d 253, 257–58 (5th Cir. 1997). Thus, expert report

   supplementation is an improper vehicle through which to give “ineffective litigants a second

   chance to develop their case.” Id. at 258.

   IV.    ARGUMENT

          A.       Traxcell’s Explanation for its Supplementation is Unreasonable

          Traxcell made a strategic legal decision

                     That legal and strategic decision could not have been any more explicit in

   Traxcell’s report:




                                                                                    Traxcell likely

   believed that




                                                     6
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 8 of 13 PageID #: 43728




   Ex. 7, Reed Tr. at 216:1-12. As Traxcell is certainly aware, it bears the burden of proof on that

   issue and likely                                                      . Arctic Cat. v. Bombardier

   Recreational Products, 876 F.3d 1350, 1366 (Fed. Cir. 2017) (“The patentee bears the burden of

   pleading and proving he complied with § 287(a)’s marking requirement.”). Regardless, filing an

   untimely supplemental report is not appropriate based on a new legal strategy, even assuming

   that new strategy had merit. Reliance Ins., 110 F.3d at 258 (5th Cir. 1997) (holding that expert

   report supplementation is not intended to give “ineffective litigants a second chance to develop

   their case.” ).

           Traxcell’s explanation for its late supplement is unclear, but seems to be that the




                                  As an initial matter, this argument is difficult to credit given that

   Traxcell told Nokia that



                                                                                     In other words,




   Nevertheless, even a cursory review of the cited evidence shows that none of it can justify

   Traxcell’s late supplement.




                                                     7
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 9 of 13 PageID #: 43729




          First, Traxcell points to the Court’s order on Traxcell’s motion to compel additional

   financial information. But that order cannot possibly justify a supplemental report because it

   denied Traxcell additional discovery. No new information that could contribute to a

   supplemental report resulted from that order. Second, Traxcell points to Mr. Ranganathan’s

   declaration that was submitted during the motion to compel briefing, but this declaration was

   submitted before Mr. Lynn’s deposition, in which he stated that it was still his understanding that

   Traxcell was not entitled to pre-suit damages. Supra; Ex. 6, Lynn Tr. at 37:9-14. Mr.

   Ranganathan’s declaration, therefore, cannot be the reason that Traxcell needs to supplement its

   report because Mr. Lynn                              Third, Traxcell points to the depositions of

   Nokia’s experts Ms. Honegger and Dr. Laneman, but the supplemental report is not responsive to

   either of these depositions.

                                                                                     See generally

   Supplemental Report. As Traxcell admitted,




          B.      The Evidence is Not Critical To Traxcell’s Case

          The supplemental report is not critical to Traxcell’s case. The supplemental report only




               Although, as explained below, this narrow supplement would require significant work

   by Nokia to respond to it, it does not substantially change Traxcell’s presentation of evidence.

   The supplemental report does not change




                                                    8
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 10 of 13 PageID #:
                                 43730



           C.     The Supplemental Report is Prejudicial

           Traxcell’s Supplemental Report is highly prejudicial to Nokia. This case is less than two

 months from trial, which is set for June 17th. Dkt. 294. As such, the Supplemental Report was

 served after Traxcell served its pretrial disclosures on April 11, 2019, and therefore the

 supplement is barred under the Federal Rules. Fed. R. Civ. P. 26(e)(2) (“Any additions or

 changes to this information must be disclosed by the time the party’s pretrial disclosures under

 Rule 26(a)(3) are due.”).

           Most importantly, Traxcell’s supplement would require Nokia to significantly revise its

 rebuttal damages expert report and require an additional deposition of Mr. Lynn. Ms. Honegger

 made her rebuttal damages calculations in reliance on Mr. Lynn’s

                                                                              . As described above

 at length, many aspects of not only Ms. Honegger’s calculations, but her theories,



                                                                                        Each of

 those opinions would need to be reconsidered or redrafted if the supplemental report is

 permitted. Likewise, Nokia would need to request that its technical expert, Dr. Laneman,

 reconsider




                                                 Nokia would further need to re-depose Mr. Lynn

 and the Traxcell technical experts supporting him, to understand the basis for his new opinions as

 well as                                                                              . In sum, the

 Traxcell Supplemental Report would require a cascade of new rebuttal reports from Nokia’s

 damages and technical expert, and a new round of depositions of Traxcell’s damages and


                                                   9
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 11 of 13 PageID #:
                                 43731



 infringement expert. Nokia would also require additional discovery on




 V.     CONCLUSION

        For the foregoing reasons, Nokia respectfully requests that the Court grant Nokia’s

 Motion to Strike the Supplemental Damages Report of Joshua Lynn.




                                                10
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 12 of 13 PageID #:
                                 43732



 Respectfully submitted May 2, 2019
                                               By: /s/ Nathan Hamstra
                                               David Nelson
                                               Nathan Hamstra
                                               Marc Kaplan
                                               Athena Dalton
                                               davenelson@quinnemanuel.com
                                               nathanhamstra@quinnemanuel.com
                                               marckaplan@quinnemanuel.com
                                               athenadalton@quinnemanuel.com
                                               QUINN EMANUEL URQUHART
                                               & SULLIVAN LLP
                                               191 N. Wacker Dr., Suite 2700
                                               Chicago IL 60606
                                               Tel: 312-705-7400
                                               Fax: 312-705-7401

                                               Michael E. Jones
                                               State Bar No. 10929400
                                               mikejones@potterminton.com
                                               POTTER MINTON PC
                                               110 N. College, Suite 500
                                               Tyler, Texas 75710-0359
                                               Tel: 903-597-8311
                                               Fax: 903-593-0846

                                               Attorneys for Defendant
                                               Nokia of America Corp. and Nokia
                                               Solutions and Networks Oy




                                      11
Case 2:17-cv-00042-RWS-RSP Document 359 Filed 05/06/19 Page 13 of 13 PageID #:
                                 43733



                              CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that counsel for Defendants, including Marc Kaplan,

 Michael E. Jones and others, has conferred with Plaintiff’s counsel, William Ramey, about the

 subject matter of this motion on June 30 and May 1, 2019. The matters discussed during this

 meet and confer are discussed in the Motion above, and included the nature of Traxcell’s

 supplemental report, the lack of good cause for service of that report, and the prejudice to Nokia

 of the report. Traxcell identified depositions, the Murali declaration, and this Court’s order

 denying Traxcell’s Motion to Compel as providing good cause for its supplement. Plaintiff’s

 counsel confirmed that Traxcell would oppose this motion. Thus, the matter is ripe for the

 Court’s determination.


                                           /s/ Marc Kaplan
                                             Marc Kaplan



                                  CERTIFICATE OF SERVICE

        I hereby certify that counsel of record are being served this 2nd day of May, 2019 with a
 copy of this document via email.

                                       /s/ Nathan Hamstra
                                           Nathan Hamstra




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

         The undersigned certifies that this document is authorized to be filed under seal pursuant
 to the protective order governing this cause.

                                         /s/ Nathan Hamstra
                                           Nathan Hamstra




                                                 12
